Case: 20-50440     Document: 00515945142         Page: 1     Date Filed: 07/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 20, 2021
                                  No. 20-50440
                                                                        Lyle W. Cayce
                                                                             Clerk

   Etta Fanning,

                                                           Plaintiff—Appellant,

                                       versus

   City of Shavano Park, Texas,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-803


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
          Etta Fanning sued the City of Shavano Park for violating her First and
   Fourteenth Amendment rights via the City’s restrictions on yard signs and
   banners in Chapter 24 of the City’s Code of Ordinances (“Original Sign
   Code”). The Original Sign Code restricted the use of yard signs to one sign
   per yard and the use of banners to one week of the year (the same week as the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50440      Document: 00515945142          Page: 2    Date Filed: 07/20/2021




                                    No. 20-50440


   “National Night Out” event), among other restrictions. The district court
   concluded that Fanning lacked standing on the one-sign issue but that she did
   have standing on the banner challenge. As to that challenge, it concluded
   that the Original Sign Code’s restrictions met the strict scrutiny
   requirements, determining that the limits were narrowly tailored and that the
   City had a compelling interest in aesthetics. It thus granted summary
   judgment to the City. After the district court’s ruling, the City amended the
   relevant ordinance, banning all banners (but allowing flags). As those
   amendments followed its summary judgment order, the district court did not
   have the opportunity to address them.
          In addition to this key event (which, of course, does not alter the past
   but could alter prospective relief), a critical case from this court was decided
   while the appeal in this case was pending: Reagan National Advertising of
   Austin, Inc. v. City of Austin, 972 F.3d 696 (5th Cir. 2020), cert. granted, No.
   20-1029, 2021 WL 2637836 (U.S. June 28, 2021). The district court did not
   have the benefit of considering Reagan, which addresses a number of points
   relevant to this case.    While, of course, we have the ability to apply
   subsequent precedent to cases before us, this case is one where our general
   conclusion that we are a “court of review, not of first view,” applies.
   Compare Concerned Citizens of Vicksburg v. Sills, 567 F.2d 646, 649–50 (5th
   Cir. 1978) (noting that, when material changes of fact or law have occurred
   during the pendency of an appeal, it is our “preferred procedure” to remand
   and “give the district court an opportunity to pass on the changed
   circumstances” (quotations omitted)), with Montano v. Texas, 867 F.3d 540,
   546–47 (5th Cir. 2017) (noting that we are a “court of review, not of first
   view” and remanding a matter not addressed by the district court for
   examination in the first instance (quotation omitted)). Accordingly, having
   fully considered the briefing and arguments of counsel as well as the pertinent




                                          2
Case: 20-50440         Document: 00515945142               Page: 3      Date Filed: 07/20/2021




                                          No. 20-50440


   portions of the record, we VACATE the decision of the district court and
   REMAND for reconsideration in the first instance in light of Reagan. 1




           1
            Given that the Supreme Court has now granted certiorari in Reagan, it would be
   acceptable if the district court concludes that it should stay the proceedings on remand until
   such time as the Court issues its opinion.




                                                 3